DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	

Step 2A, prong 1
	The claim 1 recites the limitations:
receiving a later change request for at least one of the plurality of computing resources, which of the plurality of computing resources would be affected by the later change request, that the later change request conflicts with an earlier change request, and invalidating the later change request.  Under the broadest reasonable interpretation, these limitations are cover a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 

 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of determining a later change request for at least one of the plurality of computing resources.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  The limitation “receiving a later change request for at least one of the plurality of computing resources” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of determining a later change request for at least one of the plurality of computing resources which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the 

Step 2A, prong 1
	The claim 8 recites the limitations:
a central repository connected to the plurality of computing resources, the central repository including, for each of the computing resources, identification information, ownership information, and relationship information with respect to at least another one of the plurality of computing resources.  Under the broadest reasonable interpretation, these limitations are cover a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 
Step 2A, prong 2
 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of a change request tool connected to the central repository for requesting a change to at least one of the plurality of computing resources.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element 

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of determining a later change request for at least one of the plurality of computing resources which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The limitation “receiving a later change request for at least one of the plurality of computing resources”  amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).


	The claim 15 recites the limitations:
receiving a later change request for at least one of the plurality of computing resources, which of the plurality of computing resources would be affected by the later change request, that the later change request conflicts with an earlier change request, and invalidating the later change request.  Under the broadest reasonable interpretation, these limitations are cover a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 
Step 2A, prong 2
 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of determining a later change request for at least one of the plurality of computing resources.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  The limitation “receiving a later change request for at least one of the plurality of computing resources” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution 

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of determining a later change request for at least one of the plurality of computing resources which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The limitation “receiving a later change request for at least one of the plurality of computing resources”  amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).

The claims 2-7, 9-14, and 16-20 merely elaborate on the abstract idea and do not add the additional elements that provide a practical application or amount to significantly more that the abstract idea.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
With respect to claim(s) 8, the claim recites a "system", that is described in the specification on paragraph [0044] as “… computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services)”. The claimed "system", on its face, does not fit into one of the four statutory_ categories of invention.  Specifically, the generically claimed "system" is neither a process, machine, manufacture, nor composition of matter. One could argue that the "system" is a machine or apparatus. However, no express limitation of any hardware element is mentioned in claim(s) 8 in order to place claim(s) 8 into the "machine" statutory category of invention. As such, it can be reasonably be interpreted that the system of claim(s) 8 is/are not limited to any physical articles or objects, and may be directed to simply a "system" comprising a plurality of software subroutines. Since software subroutines, by themselves, do not fit into one of the four statutory categories of invention, claim(s) 8 is/are rejected under 35 U.S.C. 101.
Claim(s) 9-14 is/are rejected because they either contain or inherit the deficiencies of claim(s) 8.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims(s) 1-5, 7, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse (U.S. 10,986,131) in view of Magnuson (U.S. 2011/0099158).
(Claim 1)
Kruse discloses substantially all of the elements, a method of operating a computing infrastructure comprising a plurality of computing resources, (computing resources, col. 2, lines 35-67), a central repository, (policy management service, col. 5, lines 50-62; Fig. 1) connected to the plurality of computing resources, and a change request tool, (a user may use interface API to submit requests, col. 5, lines 8-17) connected to the central repository, the method comprising:
receiving, by the central repository, (policy management service, col. 5, lines 50-62; Fig. 1), a later change request for at least one of the plurality of computing resources, (requests a change from a default policy allowing reads all storage resource to preventing all reads from that class of storage resource, col. 6, lines 1-26; Fig. 1, 5); 

(indicate one or more conflicts between the proposed policy change and the permissions previously granted by that policy, col. 2, lines 35-58); and 
invalidating the later change request, (changes may be discarded, col. 16, lines 22-30; Fig. 5).
  Although Kruse discloses substantially all of the elements, Kruse fails to specifically disclose determining, by the central repository, which of the plurality of computing resources would be affected by the later change request.
Magnuson teaches the conflict analysis engine may analyze the change orders to identify conflicts such as multiple change orders for the same resource having overlapping implementation schedules, change orders to particular resources having potential impacts on other resources, change orders having implementation schedules that fall outside of suitable maintenance windows or within change blackout windows, (paragraph [0019]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Kruse’s system to include change orders to particular resources having potential impacts on other resources, change orders having implementation schedules that fall outside of suitable maintenance windows or within change blackout windows as taught by Magnuson, to identify which resources impacted by the change orders to particular resources.




The combination of Kruse and Magnuson discloses substantially all of the elements of claim 1, and Kruse further discloses further comprising: 
receiving, by the central repository, a subsequent change request for at least one of the plurality of computing resources, (requests change associated with computing resources, col. 2, lines 35-67); 
determining, by the central repository, which of the plurality of computing resources would be affected by the subsequent change request, (paragraph [0019]); and 
locking the affected ones of the plurality of computing resources that would be affected by the subsequent change request, (the requester chooses to heed the warnings and/or suggestions and thus chooses to discard one or more of the policy changes, the policy changes may be discarded, col. 19, lines 22-36; wherein “locking” [Wingdings font/0xE8] discard).
Magnuson further teaches determining, by the central repository, which of the plurality of computing resources would be affected by the subsequent change request, (the conflict analysis engine may analyze the change orders to identify conflicts such as multiple change orders for the same resource having overlapping implementation schedules, change orders to particular resources having potential impacts on other resources, change orders having implementation schedules that fall outside of suitable maintenance windows or within change blackout windows, paragraph [0019]); determining, by the central repository, that the subsequent change request is not in conflict with the earlier change request, (response to the conflict analysis engine determining that no potential resource conflicts were identified, paragraph [0034] ).


The combination of Kruse and Magnuson discloses substantially all of the elements of claim 2, and Kruse further discloses further comprising: 
determining, by the central repository, at least one owner of the plurality of computing resources that would be affected by the subsequent change request, (the workflow management system may identify any resources involved in the change orders that have conflict lists and communicate information relating to the conflicts to the appropriate resources (e.g., contacts having implementer, affected user etc.), paragraph [0020]); and
notifying, by the central repository, the at least one owner of the subsequent change request, (the workflow managed in operation may be communicated to a contact that created the change order to notify the corresponding user of the conflicts, paragraph [0026]).

(Claim 4)
The combination of Kruse and Magnuson discloses substantially all of the elements of claim 3, and further Kruse discloses further comprising: 
receiving, by the central repository, approval of the subsequent change request from the at least one owner; and notifying, by the central repository, at least one change implementor of the subsequent change request, (an approved and implemented policy change may cause the policy management service to perform one or more actions to alter the access rights to one or more computing resources associated with an organization, according to the modified policy. Once the modified policy is implemented, new access information, including additions and removals of roles and access rights of a user, may be communicated to the policy management service, col. 4, lines 37-52).

The combination of Kruse and Magnuson discloses substantially all of the elements of claim 1, and Kruse further discloses wherein the later change request is invalidated because at least one of the plurality of computing resources that would be affected by the later change request is locked by the central repository, (the requester chooses to heed the warnings and/or suggestions and thus chooses to discard one or more of the policy changes, the policy changes may be discarded, col. 19, lines 22-36; Fig. 6; wherein “locking” [Wingdings font/0xE8] discard).

(Claim 7)
The combination of Kruse and Magnuson discloses substantially all of the elements of claim 1, and Kruse further discloses further comprising: notifying, by the central repository, a change requester that submitted the later change request of the invalidation of the later change request, (notifications (or alerts) may be generated in the event that the user does not heed the warnings and/or does not approve the suggestions , col. 16, lines 31-57).

(Claim 15)
Kruse discloses substantially all of the elements, a computer program product for memory management, the computer program product comprising a computer readable storage medium, (computer-readable storage medium, col. 24, lines 3-9), the computer readable storage medium having program instructions embodied therewith, the programs instructions configured, when executed by at least one computer, (1006, 1008 of Fig. 10), to cause the at least one computer to perform a method comprising: 
receiving, by a central repository of a computing infrastructure, (policy management service, col. 5, lines 50-62; Fig. 1), a later change request, from a change request tool, (policy changes may be sent to the policy management service using application programming interface ("API"), col. 4, lines 6-11), for at least one of a plurality of computing resources of the computing infrastructure that is connected to the central repository, (requests a change from a default policy allowing reads all storage resource to preventing all reads from that class of storage resource, col. 6, lines 1-26; Fig. 1, 5);
(indicate one or more conflicts between the proposed policy change and the permissions previously granted by that policy, col. 2, lines 35-58).
Although Kruse discloses substantially all of the elements, Kruse fails to specifically disclose determining, by the central repository, which of the plurality of computing resources would be affected by the later change request.
Magnuson teaches the conflict analysis engine may analyze the change orders to identify conflicts such as multiple change orders for the same resource having overlapping implementation schedules, change orders to particular resources having potential impacts on other resources, change orders having implementation schedules that fall outside of suitable maintenance windows or within change blackout windows, (paragraph [0019]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Kruse’s system to include change orders to particular resources having potential impacts on other resources, change orders having implementation schedules that fall outside of suitable maintenance windows or within change blackout windows as taught by Magnuson, to identify which resources impacted by the change orders to particular resources.

(Claim 16)
The combination of Kruse and Magnuson discloses substantially all of the elements of claim 15, and Kruse further discloses further comprising: 
(requests change associated with computing resources, col. 2, lines 35-67); 
determining, by the central repository, which of the plurality of computing resources would be affected by the subsequent change request, (paragraph [0019]); and 
locking the affected ones of the plurality of computing resources that would be affected by the subsequent change request, (the requester chooses to heed the warnings and/or suggestions and thus chooses to discard one or more of the policy changes, the policy changes may be discarded, col. 19, lines 22-36; wherein “locking” [Wingdings font/0xE8] discard).
Magnuson further teaches determining, by the central repository, which of the plurality of computing resources would be affected by the subsequent change request, (the conflict analysis engine may analyze the change orders to identify conflicts such as multiple change orders for the same resource having overlapping implementation schedules, change orders to particular resources having potential impacts on other resources, change orders having implementation schedules that fall outside of suitable maintenance windows or within change blackout windows, paragraph [0019]); determining, by the central repository, that the subsequent change request is not in conflict with the earlier change request, (response to the conflict analysis engine determining that no potential resource conflicts were identified, paragraph [0034] ).

(Claim 17)
The combination of Kruse and Magnuson discloses substantially all of the elements of claim 16, and Kruse further discloses further comprising: 
(the workflow management system may identify any resources involved in the change orders that have conflict lists and communicate information relating to the conflicts to the appropriate resources (e.g., contacts having implementer, affected user etc.), paragraph [0020]); and
notifying, by the central repository, the at least one owner of the subsequent change request, (the workflow managed in operation may be communicated to a contact that created the change order to notify the corresponding user of the conflicts, paragraph [0026]).

(Claim 18)
The combination of Kruse and Magnuson discloses substantially all of the elements of claim 17, and further Kruse discloses further comprising: 
receiving, by the central repository, approval of the subsequent change request from the at least one owner; and notifying, by the central repository, at least one change implementor of the subsequent change request, (an approved and implemented policy change may cause the policy management service to perform one or more actions to alter the access rights to one or more computing resources associated with an organization, according to the modified policy. Once the modified policy is implemented, new access information, including additions and removals of roles and access rights of a user, may be communicated to the policy management service, col. 4, lines 37-52).

(Claim 20)
The combination of Kruse and Magnuson discloses substantially all of the elements of claim 15, and Kruse further discloses further comprising: notifying, by the central repository, a change requester that submitted the later change request of the invalidation of the later change request, (notifications (or alerts) may be generated in the event that the user does not heed the warnings and/or does not approve the suggestions , col. 16, lines 31-57).
 
Claims(s) 8-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse (U.S. 10,986,131) in view of Hanney (U.S. 2017/0034255).
(Claim 8)
Kruse discloses substantially all of the elements, a change management system comprising: 
a plurality of computing resources, (computing resources, col. 2, lines 30-39); 
a central repository, (policy management service, col. 5, lines 50-62; Fig. 1) connected to the plurality of computing resources, (computing resources, col. 2, lines 30-39); and 
a change request tool, (policy changes may be sent to the policy management service using application programming interface ("API"), col. 4, lines 6-11) connected to the central repository for requesting a change to at least one of the plurality of computing resources, (requests a change from a default policy allowing reads all storage resource to preventing all reads from that class of storage resource, col. 6, lines 1-26; Fig. 1, 5).
Although Kruse discloses substantially all of the elements, Kruse fails to specifically disclose the central repository including, for each of the computing resources, identification information, ownership information, and relationship information with respect to at least another one of the plurality of computing resources.
Hanney teaches the service provider include authentication information, timing for calls to the computing resource, identification information for other computing resources associated with the computing resource, (paragraph [0028]; wherein “ownership information” [Wingdings font/0xE8] authentication information; wherein “relationship information” [Wingdings font/0xE8] computing resources associated with the computing resource).

(Claim 9)
The combination of Kruse and Hanney discloses substantially all of the elements of claim 8, and Kruse further discloses further comprising: an approval tool connected to the central repository for approving the requested change, (the authorization module may compare an API call associated with the request against permitted API calls specified by the policy to determine if the request is allowed, col. 11, lines 29-67).

(Claim 10)
The combination of Kruse and Hanney discloses substantially all of the elements of claim 8, and Kruse further discloses further comprising: an implementation tool connected to the central repository for implementing the requested change, (policy changes may be sent to the policy management service using application programming interface ("API") calls such as those used to author and/or edit policies, col. 4, lines 6-36).

(Claim 12)

a resource/asset management system configured to be used to maintain, monitor, add to, and/or subtract from the database, (the modified policy is implemented, new access information, including additions and removals of roles and access rights of a user, may be communicated to the policy management service, col. 4, lines 37-52; 612, 624, 620 of Fig. 6); and 
Hanney teaches a database that includes the identification information, ownership information, and relationship information, (the service provider include authentication information, timing for calls to the computing resource, identification information for other computing resources associated with the computing resource, paragraph [0028], 202 of Fig. 2);

(Claim 13)
The combination of Kruse and Hanney discloses substantially all of the elements of claim 8, and Kruse further discloses wherein the central repository further comprises: 
an information technology applications/software management system for monitoring at least some of the plurality of computing resources on an operating system level, (a policy management service to manage responsibilities, permissions, roles, and/or policies associated with the access to computing resources, col. 2, lines 35-39).
 
(Claim 14)
The combination of Kruse and Hanney discloses substantially all of the elements of claim 8, and Kruse further discloses wherein the central repository further comprises: 
an application release management system for monitoring at least some of the plurality of computing resources on the application level, (a user with privileges for modifying permissions and/or for modifying a set of policies of an organization may communicate with the policy management service using one or more API calls to request creation of policies, editing of policies, or deletion of policies , col.5, lines 8-30).
 
Allowable Subject Matter
Claim(s) 6, 11, and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if the claims are rewritten in independent form to include all of the limitations of the corresponding base claim and any intervening claims. 
 Specifically, with respect to claims 6, and 19, the prior art of record fails to teach and/or suggest "the earlier change request includes a first timeslot during which the earlier change request is to be implemented; the later change request includes a second timeslot during which the later change request is to be implemented; and 
the second timeslot overlaps the first timeslot". These elements, if rewritten to include each and every element of their corresponding independent claims would result in a combination of elements that is novel and non-obvious over the prior art of record. 
Specifically, with respect to claim 11, the prior art of record fails to teach and/or suggest "lock information for each of the computing resources, the lock information representing timeslots in which each of the computing resources is unavailable for the change". These elements, if rewritten to include each and every element of their corresponding independent claims would result in a combination of elements that is novel and non-obvious over the prior art of record.

	





Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152